NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 ELIAS ILYIA,                                    No.    14-35523

                 Plaintiff-Appellant,            D.C. No. 2:11-cv-01593-RSL

   v.
                                                 MEMORANDUM*
 MAROUN N EL KHOURY, AKA Maroun
 N El-Khoury, AKA Maroun N Elkhoury,
 AKA Maroun N Khoury,

                 Defendant-Appellee.



 ELIAS ILYIA,                                    No.    14-35770

                 Plaintiff-Appellee,             D.C. No. 2:11-cv-01593-RSL

   v.

 MAROUN N EL KHOURY, AKA Maroun
 N El-Khoury, AKA Maroun N Elkhoury,
 AKA Maroun N Khoury,

                 Defendant-Appellant.

                   Appeals from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                          Submitted December 5, 2016**
                              Seattle, Washington

Before: McKEOWN, TALLMAN, and CHRISTEN, Circuit Judges.

      Elias Ilyia appeals the district court’s judgment following an adverse jury

verdict in his diversity action against Maroun El Khoury. El Khoury appeals the

district court’s order denying his motion for attorneys’ fees. We have jurisdiction

over both appeals pursuant to 28 U.S.C. § 1291, and we affirm.

      1. The district court did not err in finding that Ilyia’s expert opinion was not

reliable or helpful. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589–

95 (1993). Under Federal Rule of Evidence 702, Ilyia’s proffered expert testimony

must be based on sufficient facts and be the product of reliable methods. See Fed.

R. Evid. 702; Daubert, 509 U.S. at 592–95. Ilyia, however, failed to provide any

supporting material to show that the expert’s limited review of Ilyia’s psychiatric

status—based primarily on a few interviews and the recollections of a narrow

selection of people—was sufficient or that it followed accepted methodologies.

While the expert may have been qualified to diagnose Ilyia’s psychiatric status,


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Because the parties are
familiar with the facts, we do not recite them except as necessary to explain our
decision.

                                          2
there is no evidence that psychiatrists routinely form reliable opinions based on

such a limited review of a patient’s mental history. Therefore, the district court did

not abuse its discretion. See United States v. Cohen, 510 F.3d 1114, 1123 (9th Cir.

2007).

      The district court also did nor err in limiting Ilyia’s expert testimony after

finding that only part of it would be helpful to the jury. While “[a]n opinion is not

objectionable just because it embraces an ultimate issue,” Fed. R. Evid. 704(a),

Ilyia’s proffered expert testimony—that Ilyia was not competent to enter into the

contractual agreements—would not have been helpful to the jury. The opinion

simply concluded how the jury should find, see Hangarter v. Provident Life &

Accident Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004), rather than providing

evidence that would support such a conclusion. As such, the district court did not

abuse its discretion in limiting Ilyia’s expert testimony to only those facts that

would assist the jury in resolving the competency issue.

      Further, the district court did not abuse its discretion in refusing to allow

Ilyia to impeach the testimony of El Khoury and El Khoury’s witnesses. See

United States v. Osazuwa, 564 F.3d 1169, 1173 (9th Cir. 2009). The opening-the-

door doctrine may allow parties “to introduce evidence on the same issue to rebut

                                           3
any false impression that might have resulted from [an] earlier admission,” United

States v. Sine, 493 F.3d 1021, 1037 (9th Cir. 2007) (quoting United States v.

Whitworth, 856 F.2d 1268, 1285 (9th Cir. 1988)), but it does not allow Ilyia to

disregard the rules and introduce evidence that is highly prejudicial and unreliable,

see id. The challenged El Khoury testimony was limited to general family, work

history, and educational background material. It clearly did not create any false

impressions. Thus, the district court had ample justification for excluding related

impeachment evidence. United States v. Espinoza-Baza, 647 F.3d 1182, 1189 (9th

Cir. 2011).

      2. The district court did not err in holding that there was no contractual

basis to award attorneys’ fees and costs to El Khoury under Washington law.

While the underlying action may involve a number of contracts, see Dayton v.

Farmer Ins. Grp., 876 P.2d 896, 897–98 (Wash. 1994) (noting that Washington

courts cannot award attorneys’ fees in absence of a contract, statute, or recognized

ground of equity), the attorneys’ fees provisions in the Stock Pledge Agreements

and the Promissory Note only apply in limited circumstances.

      Under both the Stock Pledge Agreements and the Promissory Note, fees and

costs are to be awarded in the case of default or in relation to a party’s attempt to

                                           4
enforce payment. The underlying action here, however, involves an attempt to

unwind the business transaction on the ground of incompetence to contract. Thus,

the fee provisions do not apply, and the district did not err in denying attorneys’

fees and costs to El Khoury.

      Each party shall bear its own costs.

      AFFIRMED.




                                          5